Motion to recall mandate denied February 4, 1930                       ON MOTION TO RECALL MANDATE
The appellant superintendent of banks moves to recall the mandate issued herein and to modify the same so as to allow interest on amount decreed to be due from Farmers and Fruitgrowers Bank at the rate of 6 per cent per annum from January 31, 1928, the time when such amount was paid by the county clerk to the bank.
The mandate is in keeping with the decree. If appellant was not satisfied with the decree, a petition for rehearing would have been in order. The motion to recall mandate was not filed until after expiration of time to file petition for rehearing. It can not be used as a substitute for such petition. Furthermore, there is much equity in the position of the bank relative to the matter of interest.
Motion is denied. *Page 82